

115 HRES 845 IH: Recognizing April 30, 2018, as “El Día de Los Niños–Celebrating Young Americans”.
U.S. House of Representatives
2018-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 845IN THE HOUSE OF REPRESENTATIVESApril 25, 2018Mr. Castro of Texas (for himself, Ms. Michelle Lujan Grisham of New Mexico, Mrs. Napolitano, Mr. Correa, Mr. Grijalva, Mr. Espaillat, Mr. Soto, Ms. Sánchez, and Ms. Barragán) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONRecognizing April 30, 2018, as El Día de Los Niños–Celebrating Young Americans.
	
 Whereas each year in the United States, El Día de Los Niños–Celebrating Young Americans is recognized as a day to affirm and recognize the importance of young children in the United States;
 Whereas children represent the hopes and dreams of the people of the United States, and the well-being of children and adolescents is emphasized as a top priority in the United States;
 Whereas children and adolescents should be nurtured and invested in to preserve and enhance economic prosperity, democracy, and the spirit of the United States through the free and open exchange of ideas;
 Whereas according to data of the United States Census Bureau, Hispanics are the youngest major racial or ethnic group in the United States, as nearly 1/3, or 17,900,000, of the Hispanic population of the United States is younger than 18 years old and approximately 1/4, or 14,600,000, of the Hispanic population of the United States are millennials (18 to 33 years old in 2014);
 Whereas the United States Hispanic population continues to grow, representing the youngest and largest ethnic minority group in the United States, and is a significant part of the workforce of the United States, comprising future consumers, taxpayers, and voters;
 Whereas as the United States becomes more culturally and ethnically diverse, the people of the United States must strive to bring about cultural understanding and celebrate a tradition that honors all children on El Día de Los Niños–Celebrating Young Americans, a day that acknowledges and shares traditions and customs with all people in the United States;
 Whereas parents represent the center of teaching family values, morality, life preparation, health, survival, and culture;
 Whereas the designation of a day to honor the children and adolescents in the United States will help affirm the significance of family, education, health, and community among the people of the United States;
 Whereas the designation of a day of special recognition for the children of the United States will provide an opportunity to reflect on their futures, to articulate their aspirations, to find comfort and security in the support of their family members, communities, and schools, and to grow to contribute to the United States;
 Whereas the National Latino Children’s Institute, which serves as an advocate and a voice for young Latino children, will celebrate its 20th anniversary in 2018, and has partnered with States and cities throughout the United States for the last 20 years, will declare April 30, 2018, as El Día de Los Niños–Celebrating Young Americans, a day to bring communities and Latinos together across the United States to celebrate and uplift children;
 Whereas April 30th would be an appropriate day to establish as El Día de Los Niños–Celebrating Young Americans; and Whereas the people of the United States should be encouraged to celebrate the gifts of children and to help children take their rightful place in the future of the United States: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes El Día de Los Niños–Celebrating Young Americans; and
 (2)calls on the people of the United States to join with children, families, communities, schools, churches, cities, and States across the United States to observe the day with appropriate ceremonies, including activities that—
 (A)center on children and are free or minimal cost so as to facilitate full participation of all people;
 (B)uplift and help children positively envision a path to their futures by voicing their hopes and dreams;
 (C)offer opportunities for children of diverse backgrounds to learn about the cultures of one another and to share ideas;
 (D)include family members, especially extended and elderly family members, so as to promote understanding and communication among generations within families and to enable young people to respect and benefit from the experiences of, and learn from, their family elders;
 (E)enable diverse communities to build relationships of understanding; and (F)provide children with an education and safe environments to learn, live, and develop with long-term support to become confident young adults who are ready and eager to contribute to the United States, a Nation that children believe in.
				